MEMORANDUM **
Remigio Zepeda Carrera and his wife Maria del Carmen Zepeda, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ summary dismissal of their appeal of an immigration judge’s denial of their applications for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252.
Petitioners contend that the Board erred in summarily dismissing their appeal pursuant to 8 C.F.R. § 1003.1(d)(2)(i)(A) for failure to provide meaningful notice of the specific issues contested, either in their notice of appeal or in a brief. Petitioners argue that they did not have the opportunity to file a brief because they never received a copy of the record of proceedings before the immigration judge. The record does not show that the petitioners informed the Board of their difficulties in obtaining the record. We therefore deny the petition for review. See Singh v. Ashcroft, 361 F.3d 1152, 1157 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.